No opinion. Order reversed, with $10 costs and disbursements. Held, (1) that the giving of the undertaking specified in the papers before us did not operate per se as a stay of proceedings without the giving of the bond with sureties, as provided in the judgment, (Code Civil Proc. § 1330; Galusha v. Galusha, 108 N. Y. 114, 15 N. E. 63;) (2) that if the supreme court has power to stay proceedings on the judgment without the giving of the bond called for by the judgment, as intimated in Granger v. Craig, 85 N. Y. 619, there is no sufficient reason apparent in the papers before us for the exercise of the discretion of the comet in that regard. See 23 N. Y. Supp. 1152.